SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2013 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. C.N.P.J./M.F. n.º 06.164.253/0001-87 N.I.R.E. 35.300.314.441 MINUTES OF BOARD OF DIRECTORS’ MEETING HELD ON DECEMBER 20, 2013 I. Date, Time and Place : December 20, 2013, at 09:00 a.m., at Praça Comandante Linneu Gomes, s/n, Portaria 3, Prédio 15 – Meeting Room of the Board of Directors (“Company”), Jardim Aeroporto, São Paulo/SP. II. Attendance : All the members of the Board of Directors of the Company. III. Chairmanship of the Meeting : Chairman: Mr. Henrique Constantino; Secretary: Claudia Karpat. IV. Call Notice : Waived, due to the attendance of all the members of the Board of Directors. V. Agenda: To pass resolutions on the approval of the Company’s budget for fiscal year 2014 (“ Budget ”) and of the Long-Term Business Plan. VI. R esolutions : After the necessary explanations were provided, and after due review of the relevant documents referring to the matters of the agenda, it was approved by all unanimous vote, the Budget for fiscal year 2014 and the Long-Term Business Plan of the Company until year 2023, the original copy of which is initialed by the Chairman and the Secretary of the meeting and filed with the Company’s head-office; . VII. Suspension of the Meeting and Drawing-up of the Minutes: The floor was offered to whom might wish to use it, and as nobody voiced the intention to do so, the meeting was adjourned for the time necessary for the drawing-up of these minutes, which upon the reopening of the meeting were read, checked and signed by the attendees. I hereby certify that this is a faithful copy of the minutes, which were drawn-up in the proper book. São Paulo, December 20, 2013. Henrique Constantino Chairman Claudia Karpat Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 20 , 2013 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
